DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has long held that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal quotation marks omitted)). The “abstract ideas” category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
	In Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental processes ] from those that claim patent-eligible applications of those concepts.”  Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)).  The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.”  Id.  If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.”  Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”.  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
In applying the framework set out in Alice, and as the first step of the analysis, examiner found Applicant’s claims 1, 8 and 15 are directed to a patent-ineligible abstract concept of determining user’s level of understanding of a message and providing responses to the user’s commands.  All the steps of Applicant’s claims 1, 8 and 15 are an abstract concept that could be performed in the human mind, or by a human using a pen and paper. Specifically, the lack of detail in the steps of “transmitting a first response to a received command; determining the first response is not understood by a user; and transmitting a second response to the received command” (in claim 1 lines 2 – 4), which are central to the purpose of the method invented by the applicant, makes the Claims very broad such that the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The Claims need meaningful limitations that go beyond generally linking the use of an abstract idea to a particular technological environment. As is, the steps of independent Claims 1, 8 and 15 can be performed by a human being.  Therefore, the steps are all abstract and the Claim as a whole is abstract. CyberSource Corp. 654 F.3d at 1372.  “[M]ental processes–or processes of human thinking–standing alone are not patentable even if they have practical application.”  In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009); see also Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature . . . , mental processes, and abstract intellectual concepts are not patentable, as they are basic tools of scientific and technological work.” (emphasis added)).  
For the second step of the Alice analysis, Examiner finds Applicant's claims 1, 8 and 15 provide additional elements such as “one or more processors” “one or more computer-readable tangible storage medium” and “one or more non-transitory computer-readable storage media”. However, these additional elements do not amount to significantly more than the abstract idea because the additional elements constitute a generic computer environment. Alice, 134 S. Ct. at 2357. Furthermore, the claims as a whole do not integrate the exception into a practical application or provide an inventive concept.
In particular, Examiner notes that none of recited steps in Applicant's independent claims 1, 8 and 15 refers to a specific machine by reciting structural limitations of any apparatus or to any specific operations that would cause a machine to be the mechanism to perform these steps.  Although the claims may be processed by a computing system having memory and processor, the computing system is merely a general purpose computing system. Therefore, all of the claims 1, 8 and 15 are abstract.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childress (US PG Pub 20180268309).

As per claims 1, 8 and 15, Childress discloses:	A method, computer system and computer program product for dynamic speech modulation, comprising: 	one or more processors (Childress; p. 0007 - The system/apparatus may comprise one or more processors), 	one or more computer-readable memories, one or more computer-readable tangible storage medium (Childress; p. 0007 - a memory coupled to the one or more processors), and 	program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Childress; p. 0007 - The memory may comprise instructions which, when executed by the one or more processors, cause the one or more processors to perform various ones of, and combinations of, the operations outlined above with regard to the method illustrative embodiment), wherein the computer system is capable of performing a method comprising: 	transmitting a first response to a received command (Childress; p. 0024 - the cognitive system may recognize that a user, within the same session, when presented with an output/response to a request…; also see p. 0091); 	determining the first response is not understood by a user (Childress; p. 0024 - the cognitive system may recognize that a user, within the same session, when presented with an output/response to a request, submits a subsequent request that is indicative of the user not understanding the output/response or otherwise asking for clarification of the output/response (hereafter simply referred to as the cognitive system's “response”). When identifying such a pattern, a correlation of concepts in the cognitive system's response to the follow-up or clarifying question/request is performed and based on the correlation, a level of knowledge/comfort is determined for the user; also see p. 0091); and 	transmitting a second response to the received command (Childress; p. 0100 - The cognitive system 100, in response to the receipt of the request from the user, parses the request and processes the request via the pipeline 108 to generate a response output, e.g., an answer to a question submitted by the user or the information requested by the user).

	As per claims 2, 9 and 16, Childress discloses:	The method, computer system and computer program product of claims 1, 8 and 15, wherein determining the first response is not understood by the user further comprises: performing an analysis of the received command to identify the user and access a user baseline (Childress; p. 0091 - the initial user input specifying the user's knowledge level may be considered a baseline knowledge level of the user that is stored in the user's profile in database 123).

	As per claim 3, 10 and 17, Childress discloses	The method, computer system and computer program product of claims 1, 8 and 15, wherein determining the outputted response is not understood by the user further comprises: determining that a frustration level of the user exceeds a baseline frustration level (Childress; p. 0094 – The tone analyzer logic 128 may be implemented… to detect whether a user's input indicates confusion or frustration on the part of the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Childress in view of Liu (US PG Pub 20210120206).

As per claims 4, 11 and 18, Childress discloses:
The method, computer system and computer program product of claims 1, 8 and 15, upon which claims 4, 11 and 18 depend.	Childress, however, fails to disclose using a long short-term memory (LSTM) recurrent neural network (RNN), trained using historical user data including pronunciation data, accent data, and user profile data, to predict a comprehension difficulty of the user.	Liu does teach using a long short-term memory (LSTM) recurrent neural network (RNN), trained using historical user data including pronunciation data, accent data, and user profile data, to predict a comprehension difficulty of the user (Liu; p. 0054 - The NLU module 210 may also comprise one or more programs that perform naive semantics or stochastic semantic analysis to the use of pragmatics to understand a user input. In particular embodiments, the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks. As an example and not by way of limitation, the parser may be based on a recurrent neural network grammar (RNNG) model, which is a type of recurrent and recursive LSTM algorithm).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, computer system and computer program product of Childress to include using a long short-term memory (LSTM) recurrent neural network (RNN), trained using historical user data including pronunciation data, accent data, and user profile data, to predict a comprehension difficulty of the user, as taught by Liu, in order to enable a viewing user to perform a variety of social functions with respect to entities in a video call, even when the viewing user communicates those functions ambiguously (Liu; p. 0011).

As per claims 5, 12 and 19, Childress in view of Liu disclose:
The method and computer system of claims 4, 11 and 18, wherein the user profile data is selected from the group consisting of a comprehension level, a context, a historical multimedia preference, and Internet of Things (IoT) data (Childress; p. 0089 - The user profiles in the user profile database 123 may include indicators of the level of knowledge/comfort (knowledge level) of the user, terms/phrases/features that have been previously determined to be found difficult to understand by the user, recognizable by the user, and the like, as well as other user information for characterizing the user. It should be appreciated that in some illustrative embodiments, the knowledge level of the user may represent a classification of the user into one of a plurality of predefined categories of types of users, where each category is representative of a different level of knowledge/comfort of the user with regard to a particular domain of information; p. 0074 - The QA pipeline receives inputs from various sources including input over a network, a corpus of electronic documents or other data, data from a content creator, information from one or more content users, and other such inputs from other possible sources of input (IoT data)).

As per claims 6 and 13, Childress discloses:
	The method and computer system of claims 1 and 8, upon which claims 6 and 13 depend.	Childress, however, fails to disclose wherein the second response is modified from the first response based on one or more pronunciation models maintained in a user profile.	Liu does teach wherein the second response is modified from the first response based on one or more pronunciation models maintained in a user profile (Liu; p. 0092 – pronunciation learning model).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and computer system of Childress to include wherein the second response is modified from the first response based on one or more pronunciation models maintained in a user profile, as taught by Liu, in order to enable a viewing user to perform a variety of social functions with respect to entities in a video call, even when the viewing user communicates those functions ambiguously (Liu; p. 0011).

As per claims 7 and 14, Childress in view of Liu disclose:
The method and computer system of claims 6 and 13, upon which claims 7 and 14 depend.	And, further, Liu does teach updating the one or more pronunciation models based on a perceived understanding of the second response by the user (Liu; p. 0060 - the assistant system 140 may also re-learn user pronunciations; see also p. 0092).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method and computer system of Childress to include updating the one or more pronunciation models based on a perceived understanding of the second response by the user, as taught by Liu, in order to enable a viewing user to perform a variety of social functions with respect to entities in a video call, even when the viewing user communicates those functions ambiguously (Liu; p. 0011). 

As per claim 20, the claim contains subject matter similar to the subject matter found in both 6 and 7, combined. Thus, the claim is rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Fink (US PG Pub 20210065702) discloses generating expanded responses that guide continuance of a human-to computer dialog that is facilitated by a client device and that is between at least one user and an automated assistant. The expanded responses are generated by the automated assistant in response to user interface input provided by the user via the client device, and are caused to be rendered to the user via the client device, as a response, by the automated assistant, to the user interface input of the user. An expanded response is generated based on at least one entity of interest determined based on the user interface input, and is generated to incorporate content related to one or more additional entities that are related to the entity of interest, but that are not explicitly referenced by the user interface input (Fink; Abstract).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658            

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658